DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, 13-16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner proposed amendments with Applicant’s representative in the interest of compact prosecution.  Applicant’s representative declined to discuss the proposed amendments.
Claim Objections
Claim 20 is objected to because of the following informalities: the claim is missing end punctuation.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an end of the diaphragm opposite side with respect to the pressure chamber” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 1 includes the new limitation “an end of the diaphragm opposite side with respect to the pressure chamber”.  However, it is unclear where an end of the diaphragm should be interpreted as since the diaphragm as described and shown in drawings as a continuous layer.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 14, 15, and 16, are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. (a)(2) as being anticipated by U.S. Patent Pub. 2007/0046736 (“Katayama”).
Claim 1
Katayama discloses a liquid discharging head comprising: a pressure chamber partitioning portion that includes a plurality of partitioning walls that partition a pressure chamber in which a pressure to discharge a liquid is applied to the liquid from another pressure chamber (partition walls 10a, paragraph [0014], cross-talk occurs between chambers); a diaphragm that includes a wall surface that faces the pressure chamber (vibrating plate 30); and a piezoelectric substance, the pressure chamber partitioning portion, the diaphragm, and the piezoelectric substance being provided in order in a first direction (Fig. 5), wherein the plurality of partitioning walls include a first partitioning wall and a second partitioning wall, the pressure chamber is located between the first partitioning wall and the second partitioning wall in a second direction that intersects the first direction (Fig. 5, pressure chamber 14 left and right side walls), the wall surface of the diaphragm includes a first portion at a first position, in which a distance between the first position and the first partitioning wall in the second direction is equivalent to or smaller than a distance between the first position and the second partitioning wall in the second direction, and the wall surface of the diaphragm includes a second portion at a second position between the first position and the first partitioning wall in the second direction, and the second portion, the first portion and an end of the diaphragm opposite side with respect to the pressure chamber at the second position, are disposed in the this order in the first direction (Fig. 5, see insert below). 

    PNG
    media_image1.png
    630
    982
    media_image1.png
    Greyscale


Claim 3
Katayama discloses the liquid discharging head according to claim 1, wherein when a thickness is a length in the first direction, a thickness of the diaphragm at the second position is smaller than a thickness of the diaphragm at the first position (Fig. 5). 

Claim 14
Katayama discloses the liquid discharging head according to claim 1, wherein the first position is positioned at a middle between the first partitioning wall and the second partitioning wall in the second direction, and the second position is a position corresponding to an edge portion of the pressure chamber in the second direction (Katayama, Fig. 5). 

Claim 15
Katayama discloses the liquid discharging head according to claim 14, wherein the wall surface of the diaphragm further includes a third portion at a third position between the first position and the second partitioning wall in the second direction, and a position of the third portion in the first direction is on the opposite side in the first direction with respect to the first portion (Katayama, Fig. 5, see insert below). 

    PNG
    media_image2.png
    630
    982
    media_image2.png
    Greyscale


Claim 16
Katayama discloses a liquid discharging apparatus comprising: a liquid discharging head according to claim 1; and a control portion that controls an operation of discharging the liquid from the liquid discharging head (Katayama, Fig. 1, driver IC 345). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0046736 (“Katayama”) in view of U.S. Patent Pub. 2013/0258000 (“Ohashi”).
Claim 4
Katayama discloses the liquid discharging head according to claim 1, wherein the diaphragm includes, in order in the first direction, an elastic layer and an insulating layer (Katayama, paragraph [0078], elastic layer 30), when a thickness is a length in the first direction, a thickness of the elastic layer at the second position is larger than a thickness of the elastic layer at the first position. (Fig. 5, vibration layer 30). 
	Katayama does not appear to explicitly disclose an insulating layer above the elastic layer in the first direction.
	Ohashi discloses a similar liquid discharging head also including an elastic layer and piezoelectric actuator and an insulating layer between the elastic and piezoelectric layer (paragraph [0166]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an insulating layer, as disclosed by Ohashi, into the device of Katayama, for the purpose of improving adhesion between the layers (Ohashi, paragraph [0166]).

Claim 5
Katayama in view of Ohashi discloses the liquid discharging head according to claim 4, wherein a thickness of the insulating layer at the second position is substantially same as a thickness of the insulating layer at the first position (Ohashi, Fig. 8B, paragraph [0064], consistent thickness of layer 55). 

Claim 6
Katayama in view of Ohashi discloses the liquid discharging head according to claim 4, wherein a position of an end portion of the elastic layer in the first direction and at the second position is substantially same as a position of an end portion of the elastic layer in the first direction and at the first position (Katayama, Fig. 5). 

Claim 8
Katayama in view of Ohashi discloses the liquid discharging head according to claim 4, wherein a position of an end portion of the elastic layer in the first direction and at the second position is on the an opposite side of the elastic layer in the first direction with respect to a position of an end portion of the elastic layer in the first direction and at the first position (Katayama, Fig. 5). 

Claim 10
Katayama in view of Ohashi discloses the liquid discharging head according to claim 4, wherein a main component of the elastic layer is silicon oxide, and a main component of the insulating layer is zirconium oxide (Ohashi, paragraph [0166], zirconia). 
Katayama does not appear to explicitly disclose wherein the elastic layer is made of silicon oxide.
	Ohashi discloses using a silicon oxide elastic layer (paragraph [0116]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the main component of the elastic layer is silicon oxide, as disclosed by Ohashi, into the device of Katayama, for the purpose of providing improved durability (Ohashi, paragraph [0116]).

Claim 20
Katayama discloses the liquid discharging head according to claim 1 wherein the diaphragm includes, in order in the first direction, an elastic layer (Katayama, paragraph [0078], elastic layer 30), the second portion, the first portion, and an interface between the elastic layer and the insulating layer at the second position, are disposed in this order in the first direction (Fig. 5).
	Katayama does not appear to explicitly disclose an insulating layer above the elastic layer in the first direction.
	Ohashi discloses a similar liquid discharging head also including an elastic layer and piezoelectric actuator and an insulating layer between the elastic and piezoelectric layer (paragraph [0166]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an insulating layer, such that the second portion, the first portion, and an interface between the elastic layer and the insulating layer at the second position, are disposed in this order in the first direction , as disclosed by Ohashi, into the device of Katayama, for the purpose of improving adhesion between the layers (Ohashi, paragraph [0166]).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0046736 (“Katayama”) in view of U.S. Patent Pub. 2009/0053402 (“Sekiguchi”).
Claim 11
Katayama discloses the liquid discharging head according to claim 1.
Katayama does not appear to explicitly disclose wherein the piezoelectric substance exists at the first position and does not exist at the second position. 
Sekiguchi discloses a similar liquid ejecting head providing wherein the piezoelectric substance exists at the first position and does not exist at the second position (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the piezoelectric substance exists at the first position and does not exist at the second position, as disclosed by Sekiguchi, into the device of Katayama, for the purpose of reducing a driving voltage required (Sekiguchi, paragraph [0022]).

Claim 13
Katayama discloses the liquid discharging head according to claim 1.
Katayama discloses electrodes used to actuate the piezoelectric layers (Fig. 5) but does not appear to explicitly disclose further comprising: a first electrode located between the diaphragm and the piezoelectric substance in the first direction; and a second electrode that is on a side opposite the first electrode with respect to the piezoelectric substance, wherein the first electrode and the second electrode exist at the first position, and either one of the first electrode and the second electrode does not exist at the second position. 
	Sekiguchi discloses a similar liquid discharging head having a first electrode located between the diaphragm and the piezoelectric substance in the first direction; and a second electrode that is on a side opposite the first electrode with respect to the piezoelectric substance, wherein the first electrode and the second electrode exist at the first position, and a second electrode not in a second position (Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a first electrode located between the diaphragm and the piezoelectric substance in the first direction; and a second electrode that is on a side opposite the first electrode with respect to the piezoelectric substance, wherein the first electrode and the second electrode exist at the first position, and either one of the first electrode and the second electrode does not exist at the second position, as disclosed by Sekiguchi, into the device of Katayama, for the purpose of reducing manufacturing steps and preventing short circuits between the electrodes (Sekiguchi, paragraph [0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LIN/Primary Examiner, Art Unit 2853